Per Curiam.

In a consolidated tax certiorari proceeding involving assessments on a number of parcels of real estate for the years 1941-42 and 1942-43, relator appeals from so much of the final order entered as relates to only one of the parcels, viz., the real property known as 361-375 Park Avenue, Lot No. 1, Block 1307. Relator contends that the trial court’s reductions on both the land and building are inadequate.
The trial court granted substantial reductions from the assessed valuation on the land totalling $360,000 in the years involved. After reviewing the evidence and considering all relevant factors, we think the court’s valuation of the land should be sustained but that further reductions should have been granted on the building and we find the proper values to be as follows:

7ear Land Building Total

1941- 42 $2,060,000 $1,030,000 $3,090,000
1942- 43 2,000,000 1,020,000 3,020,000
The order so far as appealed from should be modified accordingly and as so modified affirmed, with twenty dollars costs and disbursements to appellant.
Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ., concur.
Order so far as appealed from, unanimously modified in accordance with opinion,, and as so modified affirmed, with twenty dollars costs and disbursements to the relator-appellant. Settle order on notice.